DETAILED ACTION
EXAMINER’S AMENDMENT / REASONS FOR ALLOWANCE
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR §1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given during a telephone call on October 13, 2021 and subsequent electronic correspondence sent by Applicant’s representative, Mr. Chris Ruprecht, on October 12, 2021, which includes the proposed Applicant’s amendments to the claims. 

Status of Claims
3. This action is in reply to Applicant’s Request for Continued Examination along with the accompanying Amendment filed on August 19, 2021.

4.  Applicant has amended claims 1, 5–7, and 9–20. Claims 1, 13, 24, 33, and 43 have been amended. Claims 2-6, 8, 10, 12, 14, 16-18, 20, 25-26, 30, and 34-42 have been previously cancelled. Claim 9 has now been cancelled as well. Claim 44 has been newly added. The previous rejection for claims 1, 7, 11, 13, 15, 19, 21-24, 27-29, 31-33 and 43-44 under 35 U.S.C. §101 is hereby withdrawn. 



Allowable Subject Matter

 The following is an examiner’s statement of reasons for allowance:
Regarding 35 USC §101 relating to subject matter eligibility, the instant claims recite additional features and/or elements that integrate the abstract idea that is recited by the claims into a practical application of the abstract idea as well as that the claims, as a whole, include something significantly more than the abstract idea itself.
Specifically, the claims fall in to the group of abstract ideas described as certain methods of organizing human activities as the claims recite commercial or legal interactions. The general details include gathering loan data in order to generate a data file and displaying it in order to process a loan via user input. Claim 1 recites the additional limitations such as “receiving input from the mortgage processor computing device associated with a drag and drop operation that allows the associated data file to be stored in the memory of the mortgage processor computing device, communicating the associated data file to the mortgage processor computing device from the memory of the server to the memory of the mortgage processor computing device in response to receiving the input associated with the drag and drop operation, and automatically deleting the associated data file from the secure location in the memory of the server after the drag and drop operation is completed.”

For these reasons, independent claims 33 and 43 are deemed to be allowable as well as their dependent claims: 7, 11, 13, 15, 19, 21-24, 27-29, 31-32 and 44. 

5. The prior art of record does not appear to disclose, at a minimum, the following combination of certain features of independent claim 1 (independent claims 33 and 43 are nearly identical to independent claim 1):
“receiving input from the mortgage processor computing device associated with a drag and drop operation that allows the associated data file to be stored in the memory of the mortgage processor computing device, communicating the associated data file to the mortgage processor computing device from the memory of the server to the memory of the mortgage processor computing device in response to receiving the input associated with the drag and drop operation, and automatically deleting the associated data file from the secure location in the memory of the server after the drag and drop operation is completed.”
While Bhat et al. (U.S. Pub. No. 2016/0140654) discloses a cloud-based mortgage software service to automate the residential mortgage application process by presenting several fields and forms to gather information from a borrower for a Bhat does not automatically delete the data file generated for a user in the loan application process after the drag and drop operation is completed by the user in order to store the data file. This is done automatically by the system of the current invention without any additional user input. 

6.  Claims 1, 33, and 43 are amended by the Examiner as follows (in view of the most recent amended claim set of August 19, 2021):
Claim 1  
A computer-implemented mortgage processing system for facilitating a mortgage fulfillment process between a mortgage processor computing device and a borrower computing device, wherein the mortgage processor computing device includes a memory, wherein a loan origination document is stored in the memory of the mortgage processor computing device, and wherein the loan origination document includes a plurality of loan origination data fields configured for receiving loan data, the system comprising:
	a)	a server including a memory and a processor, wherein the server is in communication with the mortgage processor computing device and the borrower computing device over a network;
	b)	a first set of computer instructions that when executed by the processor of the server performs the steps of:
i)	receiving an input request to establish a loan file from the mortgage processor computing device over the network, wherein the input request includes 
ii)	generating the loan file and associating the loan data with the generated loan file, 
iii)	allowing for the display of the loan data associated with the loan file on a display of the mortgage processor computing device, and
iv)	communicating the identification of the plurality of required mortgage application documents to the borrower computing device over the network; and
	c)	a second set of computer instructions configured for being stored in a memory of the borrower computing device and executed by a processor of the borrower computing device to perform the steps of:
i)	receiving the identification of the plurality of required mortgage application documents from the server over the network associated with the loan file,
ii)	displaying the identification of the plurality of required mortgage application documents on a display of the borrower computing device,
iii)	associating a data file stored in the memory of the borrower computing device with one of the plurality of required mortgage application documents,
iv)	communicating the associated data file to the server over the network, and

wherein the first set of computer instructions that when executed by the processor of the server is further configured for performing  the steps of:
v)	tracking data files associated with the plurality of required mortgage application documents that have been received by the server from the borrower computing device,
vi)	allowing for the display of an indicia on a display of the mortgage processor computing device representing the required mortgage application documents that have been received or have not been received by the server from the borrower computing device, wherein the indicia includes a numerical value,
vii)	allowing for the display of one of a first plurality of status indicators on the mortgage processor computing device corresponding to the indicia on the display of the mortgage processor computing device, wherein the first plurality of status indicators include text, different colors, or combinations thereof each corresponding to a number of the required mortgage application documents that still need to be communicated from the borrower computing device to the server, and
second plurality of status indicators on the display of the mortgage processor computing device corresponding to whether each required mortgage application document has not been received by the server, has been received by the server but not yet approved using the mortgage processor computing device, or has been both received by the server and approved using the mortgage processor computing device, wherein the second plurality of status indicators include text, different colors, or combinations thereof each corresponding to a status of the required mortgage application documents within the mortgage application process;
wherein the server receives the associated data file and makes the associated data file available to the mortgage processor computing device,
	wherein, after the server receives the associated data file, the server performs the steps of:
determining a type of mortgage application document that the received data file is associated with, 
identifying one or more data fields related to the mortgage application document, 
analyzing the associated data file to locate the one or more identified data fields within the data file that are relevant to the mortgage application document and extract loan data from the one or more located data fields within the associated data file using at least one of robotics process automation (RPA) or screen-scraping, and 
; and
wherein the first set of computer instructions when executed by the processor of the server is further configured for performing the steps of:
temporarily storing the associated data file that is received by the server from the borrower computing device in a secure location of the memory of the server,
receiving input from the mortgage processor computing device associated with a drag and drop operation that allows the associated data file to be stored in the memory of the mortgage processor computing device, 
communicating the associated data file to the mortgage processor computing device from the memory of the server to the memory of the mortgage processor computing device in response to receiving the input associated with the drag and drop operation, and
automatically deleting the associated data file from the secure location in the memory of the server after the drag and drop operation is completed.

Claim 33
A method programmed for execution in a computing environment for facilitating a mortgage fulfillment process between a mortgage processor computing device and a borrower computing device, wherein the mortgage processor computing device and a 
	a)	providing a loan origination document is stored in the memory of the mortgage processor computing device, wherein the loan origination document includes a plurality of loan origination data fields configured for receiving loan data;
	b)	receiving an input request to establish a loan file from the mortgage processor computing device over the network, wherein the input request includes loan data associated with the loan file, and wherein the loan data includes an identification of a plurality of required mortgage application documents;
	c)	generating the loan file and associating the loan data with the generated loan file;
	d)	allowing for the display of the loan data associated with the loan file on a display of the mortgage processor computing device;
	e)	communicating the identification of the plurality of required mortgage application documents to the borrower computing device over the network;
	f)	receiving a data file associated with one of the  plurality of required mortgage application documents from the borrower computing device over the network;
	g)	allowing for the display of an indicia on the display of the borrower computing device in association with the one of the plurality of required mortgage application documents, wherein the indicia includes a color, character, text, number, or 
h)	tracking data files associated with the plurality of required mortgage application documents that have been received by the server from the borrower computing device;
	i)	allowing for the display of an indicia on a display of the mortgage processor computing device representing the required mortgage application documents that have been received or have not been received by the server from the borrower computing device, wherein the indicia includes a numerical value;
	j)	allowing for the display of one of a first plurality of status indicators on the mortgage processor computing device corresponding to the indicia on the display of the mortgage processor computing device, wherein the first plurality of status indicators include text, different colors, or combinations thereof each corresponding to a number of the required mortgage application documents that still need to be communicated from the borrower computing device to the server;
	k)	allowing for the display of one of a second plurality of status indicators on the display of the mortgage processor computing device corresponding to whether each required mortgage application document has not been received by the server, has been received by the server but not yet approved using the mortgage processor computing device, or has been both by the server received and approved using the mortgage processor computing device, wherein the second plurality of status indicators include text, different colors, or combinations thereof each corresponding to a 
	l)	after the server receives the associated data file:
i)	determining an type of mortgage application document that the received data file is associated with, 
ii)	identifying one or more data fields related to the mortgage application document,
iii)	analyzing the associated data file to locate the one or more identified data fields within the data file that are relevant to the mortgage application document and extract loan data from the one or more located data fields within the associated data file using at least one of robotics process automation (RPA) or screen-scraping, and
iv)	automatically populating at least one of the plurality of loan origination data fields in the loan origination document with the extracted loan data; and
m)	making the associated data file available to the mortgage processor computing device over the network,
wherein the method further includes the steps of:
temporarily storing the associated data file that is received by the server from the borrower computing device in a secure location of the memory of the server,
receiving input from the mortgage processor computing device associated with a drag and drop operation that allows the associated data file to be 
communicating the associated data file to the mortgage processor computing device from the memory of the server to the memory of the mortgage processor computing device in response to receiving the input associated with the drag and drop operation, and
automatically deleting the associated data file from the secure location in the memory of the server after the drag and drop operation is completed.

Claim 43
A non-transitory computer-readable storage medium having instructions stored thereon for execution by at least one processor for implementing a method facilitating a mortgage fulfillment process between a mortgage processor computing device and a borrower computing device, wherein the mortgage processor computing device and a borrower computing device are in communication with a server over a network, the server and the mortgage processor computing device both including a processor and a memory, the method comprising:
	a)	providing a loan origination document is stored in the memory of the mortgage processor computing device, wherein the loan origination document includes a plurality of loan origination data fields configured for receiving loan data;
	b)	receiving an input request to establish a loan file from the mortgage processor computing device over the network, wherein the input request includes loan 
	c)	generating the loan file and associating the loan data with the generated loan file;
	d)	allowing for the display of the loan data associated with the loan file on a display of the mortgage processor computing device;
	e)	communicating the identification of the plurality of required mortgage application documents to the borrower computing device over the network;
	f)	receiving a data file associated with one of the  plurality of required mortgage application documents from the borrower computing device over the network;
	g)	allowing for the display of an indicia on the display of the borrower computing device in association with the one of the plurality of required mortgage application documents, wherein the indicia includes a color, character, text, number, or combination thereof indicating that the associated data file was communicated to the server;
	h)	tracking data files associated with the plurality of required mortgage application documents that have been received by the server from the borrower computing device;
	i)	allowing for the display of an indicia on a display of the mortgage processor computing device representing the required mortgage application documents that have been received or have not been received by the server from the borrower computing device, wherein the indicia includes a numerical value;
first plurality of status indicators on the mortgage processor computing device corresponding to the indicia on the display of the mortgage processor computing device, wherein the first plurality of status indicators include text, different colors, or combinations thereof each corresponding to a number of the required mortgage application documents that still need to be communicated from the borrower computing device to the server;
	k)	allowing for the display of one of a second plurality of status indicators on the display of the mortgage processor computing device corresponding to whether each required mortgage application document has not been received by the server, has been received by the server but not yet approved using the mortgage processor computing device, or has been both received by the server and approved using the mortgage processor computing device, wherein the second plurality of status indicators include text, different colors, or combinations thereof each corresponding to a status of the required mortgage application documents within the mortgage application process;
	l)	after the server receives the associated data file:
i)	determining an type of mortgage application document that the received data file is associated with, 
ii)	identifying one or more data fields related to the mortgage application document,
iii)	analyzing the associated data file to locate the one or more identified data fields within the data file that are relevant to the mortgage application document and extract loan data from the one or more located data 
iv)	automatically populating at least one of the plurality of loan origination data fields in the loan origination document with the extracted loan data; and
m)	making the associated data file available to the mortgage processor computing device over the network,
wherein the method further includes the steps of:
temporarily storing the associated data file that is received by the server from the borrower computing device in a secure location of the memory of the server,
receiving input from the mortgage processor computing device associated with a drag and drop operation that allows the associated data file to be stored in the memory of the mortgage processor computing device, 
communicating the associated data file to the mortgage processor computing device from the memory of the server to the memory of the mortgage processor computing device in response to receiving the input associated with the drag and drop operation, and
automatically deleting the associated data file from the secure location in the memory of the server after the drag and drop operation is completed.



7. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to AMIT PATEL whose telephone number is (313) 446-4902.  The Examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The Examiner’s fax phone number is (571) 273-6087.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conference using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/Amit Patel/
Examiner
Art Unit 3696

/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696